                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                               :
 ERIC GARDECKI,                                :
                             Plaintiff,        :
                                               :
                       v.                      :                 No. 5:18-cv-03343
                                               :
 EXETER TOWNSHIP,                              :
 LISA VANDERLAAN, and                          :
 WILLIAM WHITE,                                :
                   Defendants.                 :
                                               :

                                          ORDER

       AND NOW, this 15th, day of January, 2019, upon consideration of Plaintiff’s Complaint,
ECF No. 1; Defendant’s Motion to Dismiss for Failure to State a Claim, ECF No. 4; Plaintiff’s
Response to Defendant’s Motion to Dismiss, ECF No. 9; Defendant’s Reply, ECF No. 11; and
the oral argument before the court on November 20, 2018, and for the reasons set forth in the
accompanying Opinion, IT IS ORDERED that:

       1.     Defendant’s Motion to Dismiss for Failure to State a Claim, ECF No. 4, is
GRANTED in part;

       2.     Counts I and II are DISMISSED without prejudice;

       3.     Plaintiff is granted leave to file an Amended Complaint with respect to Counts I
and II no later than February 5, 2019; and

       4.     Counts IV, VI, VII, and VIII will be remanded to state court if Plaintiff does not
file an Amended Complaint.


                                             BY THE COURT:




                                             /s/ Joseph F. Leeson, Jr.
                                             JOSEPH F. LEESON, JR.
                                             United States District Judge

                                                1
                                             011219
